Citation Nr: 0729761	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-24 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
hemorrhoids, to include entitlement to a compensable rating 
earlier than June 9, 2004.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel







INTRODUCTION

The veteran had active military service from February 1986 to 
February 1990.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision.


FINDINGS OF FACT

1.  The veteran failed to appear at VA examinations in March 
2002 and in May 2003.

2.  The veteran was first shown to have thrombosed 
hemorrhoids in July 2003.

3.  The medical evidence fails to show that the veteran's 
hemorrhoids have caused anemia or fissures. 


CONCLUSION OF LAW

Criteria for a 10 percent rating for hemorrhoids were met as 
of July 14, 2003, but no earlier, and the criteria for a 
rating in excess of 10 percent for hemorrhoids have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.114, Diagnostic Code 7336 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

In October 2000, the veteran sought an increased 
(compensable) evaluation for his hemorrhoids.  In late April 
2002, the veteran was notified that this claim had been 
denied, since the veteran did not report for VA examination 
scheduled in March 2002.  In March 2003, the veteran 
contended that he had received VA treatment for the service-
connected disability.  Because less than one year had elapsed 
following notice to the veteran of the decision on his 
October 2002 claim, that decision was not yet final.  
Therefore, the evidence for the entire period is relevant, 
and has been considered.  

The veteran's hemorrhoids are currently rated at 10 percent 
under 38 C.F.R. § 4.114, Diagnostic Code (DC) 7336, effective 
June 9, 2004.  Under DC 7336, external or internal 
hemorrhoids are assigned a noncompensable rating when they 
are mild or moderate.  A 10 percent rating is assigned when 
external or internal hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  A 20 percent rating is assigned when 
the external or internal hemorrhoids have either persistent 
bleeding with secondary anemia, or have fissures.

A VA treatment record from June 2002 reflects that the 
veteran complained of occasional flare-ups of his 
hemorrhoids, including a flare-up a week earlier, which left 
his hemorrhoids painful and swollen.  Ointments provided mild 
relief.  No bleeding was noted.  The examination revealed 
external and internal hemorrhoids which were swollen and 
tender to palpation.  The veteran was prescribed Flagyl for a 
week and was referred for a surgical consultation.  

The veteran underwent the recommended surgical consultation 
on July 14, 2003.  It was noted that despite surgery three 
years earlier, he continued to have frequent problems with 
painful hemorrhoids that would occasionally bleed.  The 
provider found the veteran to be healthy and in moderate 
distress; and a rectal examination revealed hemorrhoids in 
the right lateral position and in the left posterior portion.  
Several of the hemorrhoids were considered Grade III (meaning 
that they protruded spontaneously or with straining and 
required manual reduction, but were less severe than Grade IV 
hemorrhoids).  The veteran's hemorrhoids were not firm and it 
was hard to indicate any acute thrombotic hemorrhoid.  The 
hemorrhoids were easily reducible, and the doctor found it 
difficult to determine whether the veteran had a fissure.  At 
an appointment the next day, the doctor found thrombosed 
external hemorrhoids.  Thus, the evidence establishes that, 
as of July 14, 2003, the veteran met one criterion for a 10 
percent evaluation for hemorrhoids.  

In September 2003, the veteran was noted to have Grade III 
internal and external hemorrhoids, which it was determined 
would be treated conservatively.

In June 2004, the veteran again presented for treatment of 
his hemorrhoids and was advised to have a surgical drainage 
of his thrombosed hemorrhoids.  

Private treatment records from March 2005 indicate that the 
veteran presented for treatment with rectal bleeding and 
pain; and the veteran indicated that he had been bleeding for 
two days.

In December 2005, the veteran was again noted to have 
hemorrhoids with intermittent bleeding, although no active 
bleeding was seen by the doctor.

While treatment records from throughout the course of the 
veteran's appeal have shown intermittent bleeding as a result 
of his hemorrhoids, the medical evidence shows that the 
veteran has maintained his weight and nutritional status.  No 
diagnosis of anemia has been assigned or suspected, and no 
abnormality has been identified by any laboratory examination 
of the veteran's blood.  

Additionally, the treatment records, including the records of 
the September 2003 flexible sigmoidoscopy, and the records of 
a March 2005 emergency treatment visit, do not show any 
fissures as a result of the veteran's hemorrhoids.  
Accordingly, the criteria for a rating in excess of 10 
percent for hemorrhoids have not been met, and the veteran's 
claim for an evaluation in excess of 10 percent is therefore 
denied.

The assignment of an effective date for increased 
compensation is generally the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(o).  An earlier effective date may 
be assigned when it is factually ascertainable that an 
increase in disability occurred and the claim for increase 
was received within one year from that date, but otherwise 
the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  
The noncompensable rating in effect for the service-connected 
hemorrhoids at the time of the October 2000 claim for 
increase was initially continued, as the evidence failed to 
show external or internal hemorrhoids that were large or 
thrombotic, irreducible, with excessive redundant tissue, or 
evidencing frequent recurrences.  There was no evidence that 
a factually-ascertainable increase in disability had occurred 
in the year prior to the October 2000 claim.   

It is noted that the veteran was scheduled for VA 
examinations in March 2002 and then again in May 2003.  As 
such, the first record that showed thrombosed hemorrhoids was 
dated July 14, 2003.  The treatment records are consistent 
with this date, as the record of the veteran's VA treatment 
visits during the period from October 2002 to July 14, 2003, 
establishes that the veteran was not treated for the service-
connected hemorrhoids during that period.  

The veteran missed his VA examinations, and the treatment 
records from the date of the claim failed to show large or 
thrombotic hemorrhoids prior to July 2003.  In particular, 
the records show that the veteran sought treatment in June 
2002.  The provider specifically noted that, although there 
was pain and swelling, there was no bleeding at that time.  
Therefore, the veteran did not meet the criteria for 
thrombosis until July 14, 2003.  

The effective date of an increased evaluation is the later of 
the date of claim or the date the entitlement arose.  
38 C.F.R. § 3.400(o)(2).  Since entitlement arose as of July 
14, 2003, which was after the claim was filed, this should 
serve as the date upon which the 10 percent rating was 
granted.  As such, an effective date of July 14, 2003, but no 
earlier, is granted  for the increase to a compensable 
evaluation.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in September 2005 which informed the veteran of 
all four elements required by the Pelegrini II Court as 
stated above.  Additionally, the veteran was sent a letter in 
March 2006 which informed him how disability ratings and 
effective dates were calculated.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  
Additionally, the veteran's claim was readjudicated by a 
November 2006 supplemental statement of the case

VA and private treatment records have been obtained.  The 
veteran was also scheduled for several VA examinations as 
well as for a hearing before the Board, but he failed to 
appear.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 10 percent for hemorrhoids is denied. 

An effective date of July 14, 2003 for the award of a 10 
percent rating for hemorrhoids is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.




______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


